Citation Nr: 1204554	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Board remanded the Veteran's claim in November 2011 for readjudication by the agency of original jurisdiction (AOJ).  Such was achieved in a December 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Service treatment records

In a December 2006 memorandum, VA issued a Formal Finding on the Unavailability of Service Medical Records indicating that the Veteran's service treatment records were destroyed in a fire, and therefore, could not be obtained.  It appears that searches were performed using the Veteran's social security number as the Veteran's claims file identification number.  The Veteran has pointed out in recent correspondence that he has actually been assigned two different claims folder identification numbers since he began filing claims with VA back in 1960.           See, e.g., the Veteran's June 1, 1960 Request for Administrative and Adjudicative Action [showing a claims folder ID number other than his social security number].  It is not entirely clear that during the adjudication of the Veteran's current appeal that VA has searched for the Veteran's records under both identification numbers.  The Veteran asserts that his original service treatment records may still be in VA's possession, but were overlooked because they may be located within a file that is labeled not with his social security number, but with his original claims file ID number.  He has requested that the Board remand the claim so that an additional search can be performed.

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies.  See 38 U.S.C.A. § 5103A (West 2002); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile]. In this connection, the Board believes that the agency of original jurisdiction (AOJ) should again attempt to locate the Veteran's service treatment records utilizing both claims file identification numbers located in the record.  

VA treatment records

In a January 13, 2012 Informal Hearing Presentation (IHP), the Veteran reiterated that he was hospitalized at Camp Chaffee, Fort Smith, Arkansas for approximately one month after injuring both his ears in 1955.  He also noted that he received treatment from the VA hospital in Hines, Illinois on seven occasions dating back to August 6, 1958.  See the Veteran's January 2012 IHP, page 4; see also the Veteran's Hines VAH treatment history folder [noting treatment dates in 1958 and 1980].  The Veteran correctly notes that VA has not attempted to obtain these in-service and VA treatment records.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that that VA treatment records are considered to be constructively contained in the claims folder.  In this connection, VA has a duty to attempt to obtain identified records from VA medical facilities.  See 38 U.S.C.A. § 5103A  (West 2002).  On remand, the AOJ should attempt to obtain such records.

VA audiological examination

Finally, the Board notes that although the Veteran has been diagnosed with "hearing loss" at times during the appeal period, no reliable audiometric test results demonstrating hearing loss for VA purposes under 38 C.F.R. § 3.385 are currently of record.  VA has attempted to test the Veteran's hearing acuity on two occasions, in February 2007 and March 2011.  At both examinations, the Veteran's test results could not be verified because of "inconsistent" responses by the Veteran.  In light of the fact that the Board must remand this case for records development anyway, it will also afford the Veteran one more opportunity to cooperate with VA examiners in an effort to obtain accurate, reliable audiometric test results that verify a current disability for VA purposes.  

The Board wished to make clear that VA does not have a unilateral responsibility to ensure that the evidentiary record is developed to its fullest extent possible; the Veteran must cooperate in this development, and his failure to cooperate may precipitate action adverse to the interests of his claim to include denial of his claim. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed hearing loss disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA should also attempt to obtain the Veteran's 1955 hospital records from Camp Chaffee, Fort Smith, Arkansas, and his prior VA treatment records dated in 1958 and 1980 from the Hines VA Hospital in Illinois.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, VBA should request specific confirmation of that fact and make a formal finding of such unavailability. 

3.  VBA should also attempt again to obtain the Veteran's service treatment records.  Efforts should demonstrate recognition of the fact that that the Veteran's claims folder has been assigned two different identification numbers, and that searches were accordingly performed using both numbers.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, VBA should request specific confirmation of that fact and make a formal finding of such unavailability. 

4.  After completion of all of the above, the Veteran should be afforded a VA audiological examination to assess the current nature and etiology of his claimed bilateral hearing loss disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385. 

If the Veteran does have a current hearing loss disability, the examiner should then provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) caused by, or otherwise related to his active duty military service, to include his claimed in-service noise exposure from an explosion during training.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes. 

If the Veteran's service treatment records are obtained, the examiner is requested to specifically comment upon the results of each audiometric test in the Veteran's service treatment records, and the relevance, if any, of any auditory threshold shift documented therein.  If the examiner finds no hearing loss in service, he or she must address whether any current hearing loss is as likely as not attributable to in-service noise exposure on the basis of a delayed onset theory of causation. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
A report should be prepared and associated with the Veteran's VA claims folder. 

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



